Citation Nr: 0724118	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 1962 
and from March 1965 to March 1968.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In May 2007, the veteran testified at a video-
conference hearing before the undersigned.  The hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
many years after service and is not causally related to an 
in-service disease or injury.

2.  The veteran's tinnitus first manifested many years after 
service and is not causally related to an in-service disease 
or injury.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim must advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

The veteran filed his service connection claim in June 2005.  
A July 2005 RO letter that preceded the initial adjudication 
advised him of the types of evidence and/or information 
deemed necessary to substantiate his claims and the relative 
duties upon himself and VA in developing his claims.  He was 
specifically advised to provide send in any evidence in his 
possession that pertained to his claims.  A post-adjudicatory 
RO letter in March 2006 advised him of the criteria for 
establishing a disability rating and effective date of 
awards.  An August 22, 2006 RO letter (resent to the correct 
address on August 31, 2006) specifically informed the veteran 
of the types of evidence deemed necessary to substantiate his 
claims.  A September 2006 RO letter identified further 
evidence that may be capable of substantiating his claims.

With the exception of the Dingess requirements, the RO's July 
2005 letter satisfied the notice requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b).  The August and September 
2006 letters specifically identified for the veteran the 
evidentiary deficit in his case, and potentially relevant 
evidence.  With respect to the failure to timely advise the 
veteran of the criteria for establishing a disability rating 
and effective date of award, this notice defect was cured by 
readjudication of the claims in a November 2006 Supplemental 
Statement of the Case (SSOC) and, as the claims are denied, 
these issues are moot.  In this case, the veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the duty to assist, the record includes the 
veteran's service medical records, VA clinical records, 
documents pertaining to his claim for disability benefits 
with the Social Security Administration (SSA) and private 
treatment records for which the veteran identified and 
authorized VA to obtain on his behalf.  The veteran has 
failed in his duty to develop the claim by failing to respond 
to the RO's August and September 2006 letters which may have 
led to additional evidence to consider in his case.  The RO 
obtained medical opinion, based upon review of the claims 
folder, as necessary to decide the claims.  The Board finds 
that the evidence of record is sufficient to decide the case, 
and there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.


II.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).

Sensorineural hearing loss may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  According to his statements and testimony 
of record, he attributes his current bilateral hearing loss 
and tinnitus to exposure to acoustic trauma in service.  He 
reports unprotected noise exposure to machinery, tanks, 
trucks and gunfire in service.  Additionally, he recalls 
being within the blast range of an ammunition depot 
explosion.  He alleges that his hearing loss and tinnitus 
first manifested in service.

The veteran's first period of active service was from July 
1959 to July 1962.  He had a military occupational specialty 
(MOS) of recovery specialist.  His second period of active 
service was from March 1965 to March 1968.  He had an MOS as 
a construction machine operator.  His service medical records 
disclose no complaints, findings, or treatment for hearing 
loss or tinnitus for either period of active service.  His 
audiometric testing, performed in July 1959, May 1961, March 
1965, October 1965 and February 1968, showed normal hearing.  
A May 1962 separation examination indicated bilateral whisper 
test results of 15/15.

In pertinent part, the available post-service medical records 
are significant only for an October 1999 emergency department 
report from Cassia Regional Medical Center, wherein the 
veteran specifically denied the symptom of tinnitus.  An 
April 2005 VA clinical record included his report of being 
told he should pursue a claim for hearing loss relative to an 
explosion while in Vietnam.

On VA examination in June 2006, the veteran reported being 
near an explosion at an ammunition dump that was so large it 
blew out windows.  His post-service occupation involved 
riding horses as a cowboy.  He had some recreational noise 
from hunting and shooting.  He reported a history of a 
gradually worsening constant bilateral tinnitus but "[h]e 
doesn't know when it started."  Audiometric examination 
established right and left ear hearing loss per VA standards.  
The examiner provided the following opinion:

"... When he left the military, the veteran had 
normal hearing for VA purposes.  There is no 
evidence of a compensable hearing loss while on 
active duty.  The veteran had civilian 
occupational and recreational noise exposure.  
His current hearing loss and tinnitus are less 
likely than not due to military noise 
exposure."

The evidence of record establishes current diagnoses of 
bilateral hearing loss and tinnitus.  The veteran's service 
medical records do not reflect complaint of, or treatment 
for, hearing loss or tinnitus.  His post-service medical 
records first reflect his October 1999 denial of tinnitus 
symptoms.  Bilateral hearing loss and tinnitus were first 
shown by VA examination in June 2006.  The June 2006 VA 
examiner, who had benefit of review of the claims folder, 
opined that the veteran's bilateral hearing loss and tinnitus 
were less likely than not due to his military noise exposure.  
There is no opinion to the contrary.

The veteran has stated that his bilateral hearing loss and 
tinnitus result from his exposure to acoustic trauma in 
service.  However, as he is not shown to possess the 
requisite medical training and expertise, his lay belief as 
to etiology holds no probative value in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  With respect to tinnitus, he has alleged 
continuity of symptomatology since service in connection with 
the claim on appeal.  An earlier statement made to a treating 
physician in October 1999 included his denial of tinnitus, 
and his VA examination in June 2006 included his report that 
he could not recall when his tinnitus started.  The Board 
places greater probative weight to his October 1999 denial of 
tinnitus as it was made in the context of receiving proper 
treatment and bears the indicia of reliability.  

Based upon the above, the Board finds that the veteran's 
bilateral hearing loss and tinnitus first manifested many 
years after service, and are not causally related to any in-
service disease or injury.  The benefit of doubt rule does 
not apply as the preponderance of the evidence is against the 
claims.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).  Accordingly, the Board must deny the claims for 
service connection for hearing loss and tinnitus.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for tinnitus 
is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


